 In the Matter of UNITED ASSOCIATION OF JOURNEYMEN AND APPREN-TICES OF THE PLUMBING AND PIPE FITTING INDUSTRY OF THE UNITEDSTATES AND CANADA, PLUMBERS AND STEAMFITTERS UNION, LOCAL498, A. F. OF L., AND ROBERT HADAWAY, BUSINESS AGENT, RESPOND-ENTSandPETTUS-BANISTER COMPANYCase No. 10-CC-16.-Decided June 21, 1950DECISION AND ORDEROn March 23, 1949, Trial Examiner Maurice M. Miller issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondents had engaged in certain unfair labor practices in viola-tion of Section 8 (b) (4) (A) of the National Labor Relations Act,as amended, and recommending that they cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.'Thereafter, the Respondents filed exceptions to the IntermediateReport and a supporting brief.The Respondents requested oral argu-ment which is hereby denied, as the record and brief, in our opinion,adequately present the issues and positions of the parties.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudical error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record inthe case.We find merit in the Respondents' contention that thebusiness operations involved herein are essentially local in characterand the Board should exercise its discretion to decline jurisdiction.In our opinion, the commerce facts, as fully set forth in the Inter-mediate Report, do not warrant the assertion of jurisdiction.Whilethe operations of Pettus-Banister Company and its subcontractors arenot unrelated to commerce, they are essentially local in character, andtheir interruption by a labor dispute could, at most, have only a very1On March 3,1950, the Trial Examiner issued a Supplemental Intermediate Reportwhich dealt solely with the merits of the alleged unfair labor practices.In view of ourdisposition of this proceeding,the matters relating to the Supplemental Intermediate Reportand the exceptions filed thereto are not material.90 NLRB No. 80.500 UNITED ASSOCIATION OF JOURNEYMEN AND APPRENTICES, ETC. 501remote and insubstantial effect on commerce.2Accordingly, we findthat it will not effectuate the policies of the Act to assert jurisdictionin the instant proceeding, and we shall therefore dismiss the complaint.ORDERUuon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the complaint herein against theRespondents, United Association of Journeymen and Apprentices ofthe Plumbing and Pipe Fitting Industry of the United States andCanada, Plumbers and Steamfitters Union, Local 498, A. F. of L., andRobert Hadaway, Business Agent, be, and it hereby is, dismissed.MEMBER STYLES took no part in the consideration of the above De-cision and Order.MEMBER REYNOLDS,dissenting:For the reasons expressed in my dissent in theChwrcliescase,3 Iwould assert jurisdiction in this case.INTERMEDIATE REPORT AND RECOMMENDED ORDERMr. Gilbert Cohen,for the General Counsel.Messrs.George C. Hawkins,of Gadsden, Ala., andO'Donoghue, Dunn, Millsand Walsh,ofWashington, D. C., of counsel for the Respondent.Mr. John W. Vardaman,of Anniston, Ala., for the Pettus-Banister Company.STATEMENTOF THE CASEUpon a charge and amended charges duly filed by the Pettus-BanisterCompany, a partnership, designated herein as the Company, the General Counselof the National Labor Relations Board,' in the name of the Board, caused theActing Regional Director of the Tenth Region, at Atlanta, Georgia,to issuea complaint, on the 12th day of November, 1948, against the United Associationof Journeymen and Apprentices of the Plumbing and Pipe Fitting Industry ofthe United States and Canada, Plumbers and Steamfitters Union, Local 498,A. F. of L., and Robert Hadaway, its business agent, herein called the Respond-ent Union and Hadaway, respectively, and designated collectivelyas the Re-spondents, which alleged that the Respondents did engage and have continuedto engage in unfair labor practices affecting commerce within themeaning ofSection 8 (b) subsection (4) (A) and Section2 (6) and(7) of the NationalLabor Relations. Act, 49 Stat. 449, as amended, and reenacted in the Labor2Denver Building and Construction Trades Counciland B.W. Fellers,Inc.,88 NLRB1321;Denver Building and Construction Trades CouncilandWilliam G. Churches,et at.,90 NLRB 378..2 See footnote 2,supra.'The General Counsel and his representative are designated herein as the GeneralCounsel,and the National Labor Relations Board as the Board. 502DECISIONS OF NATIONAL LABOR RELATIONS BOARDManagement Relations Act of 1.947, 61 Stat.136, designated herein as the Act.Copies of the amended charge, the complaint and a notice of hearing were dulyserved upon the Respondents and the Company.Withrespect to the unfair labor practices,the complaint alleged,in substance,that the Respondents,on or about September 20, 1948, and thereafter,in viola-tion of Section 8 (b) subsection(4) (A) of the Act:(1) Called or engaged in astrike or concerted refusal in the course of their employment to perform certainservices;and (2)induced andencouraged the employees of the Pettus-BanisterCompany and the Thrasher Electric Company, herein called Thrasher-"byorders, threats,picketing,directions and instructions and by permitting such toremain in existence and effect"to engage in a strike or concerted refusal inthe course of their employment to perform certain services,an object thereofbeing to force or require the Company,as an employer,to cease doing businesswith the Collins Heating and PlumbingCompany,designated herein as Collins.Thereafter,on November 26, 1948, the Respondents filed ajoint and severalanswer,inwhich they denied the sufficiency of the complaint to establish theactivity of the Company in a business which substantially affected interstatecommerce,and went on to deny any characterization of the Respondent Unionas a labor organization subject tothe Act.TheRespondents contended, inlanguage equivalent to a demurrer,that the complaint was insufficient to showa violation of Section 8 (b) subsection(4) (A) of the Act,or to state a claimon which relief could begranted ; theywent on to deny, however,in languageequivalent to that of the general issue, that they are now engaged in a strike orconcerted refusal in the course of their employment to perform any services,or that they are now-"by ordbrs,threats, picketing,directions or instructions"-inducing or encouraging the employees of the Company and the Thrasher ElectricCompany to engage in a strike or concerted refusal in the course of their employ-ment to perform certain services,for the purpose mentioned in the complaint,in violation of Section 8 (b) subsection(4) (A) of the Act.Pursuant to notice,a hearing was held at Anniston,Alabama, on November30 and December 1, 1948, before the undersigned,Maurice M.Miller, the TrialExaminer,duly designatedby the ChiefTrial Examiner.The General Counsel,the Respondents,and the Company were each represented by counsel .2 All ofthe parties were afforded a full opportunity to participate in the case, to beheard, to examine and cross-examine witnesses,and to introduce evidencepertinent to the issues.At the outset of the case,on behalf of the General Counsel, a motion was madefor the issuance of a recommended order on the basis of the complaint and theanswer; it was contended that the failure of the Respondents to deny anycourse of conduct in the past, violativeof the Act,amounted to an admissionwithrespect to such past conduct, sufficient to warrant the order.The motionwas denied.Several objections with respect to the relevancy and materiality ofcertain evidence offered by the General Counsel's representative were subse-quently overruled by the undersigned.Oral argument was heard at the closeof the case,and forms a part of the record. A memorandum brief has beenreceived from the General Counsel, and a further brief from counsel for theRespondents.2Mr. Vardaman,the Company's counsel,excused himself in the midst of the GeneralCounsel's presentation,with the consent of the other parties, indicating only that hewished the record to show his concurrence in the stipulations made or to be made, by therepresentative of the General Counsel. UNITED ASSOCIATION OF JOURNEYMEN AND APPRENTICES, ETC. 503FINDINGS OF FACTUpon the entire record in the case, and upon his observation of the witnesses,the undersigned makes the following findings of fact: 3I.TIIE BUSINESS OF THE COMPANYMarcus R. Pettus and Grady H. Banister, general building contractors,doing business as a partnership in the name of the Pettus-Banister Company,maintain their principal office and place of business in Anniston, Alabama. Thepartnership came into existence -on February 6, 1947; and it has been activewithout interruption, since that date.In the course of its business, the Company has received a gross income of$236,471.02 for work performed.This figure, upon the record, includes thecompensation received by the Company for two construction projects, under-taken locally, for enterprises engaged in interstate commerce.One project,undertaken for the Peerless Pipe Company, a manufacturer of soil pipe, in-volved compensation of $22,134.45; the other, which involved a contract inthe sum of $4,500, was performed for the J. 1. Case Company, a manufacturerof agricultural machinery.The other sources of company income do not appearin the record.Between the date of its organization and the date of the hearing in the instantcase, the Company purchased services and materials in the amount of $130,-683.93.4Of this amount $4,470.89 relate to purchases made directly in inter-state commerce.'At various times in 1947 and 1948, also, the Company secureda number of contract bonds and various forms of insurance from insurance andguaranty companies, with home offices outside of the State, doing business inAlabama.' The purchases involved $4,693.53 in premium payments ; remittanceswere made in every case to one of two local insurance agents, each of whom re-mitted the payments made to the companies which had contracted to assume therisk.Building materials, equipment, and supplies, of the type already noted, werepurchased by the Company from a number of suppliers doing business in theState.Fourteen of these are noted in the record.Their shipments to theCompany account for $35,418.09 worth of its total purchases ; of this amount,3Except as noted, the findings of fact herein are based upon testimony which is not indispute.The minor variations which mark the record are attributable,in the opinion ofthe undersigned,to differences in observation or recollection,or incompleteness of narrationon the part of the witnesses.Conflicts with respect to immaterial matters,therefore, havebeen ignored."The materials purchased include woodworking machinery,paint and painting supplies,contractors tools and equipment,blackboards,nails, screen wire and general buildinghardware,glass, tires, gasoline,grease and oil, millwork,tile, reinforcing steel,hand tools,and miscellaneous building materials and supplies.The purchases of the Company asshown,however,include,additionally,the amount remitted to subcontractors for the laborand materials involved in their performance of contractswith theCompany.5The figure cited appears in the record;detailed figures,however, reveal the amount ofdirect interstate purchases to be $4,490.05.The Company purchased materials and servicefrom 11 firms which maintain their principal office or place of business outside ofAlabama.With respect to 5 of these,the record indicates that shipments were madeto the Company,or that services were performed for it,at various points in the State; it isclear,however, in every case,that the payments were made by the Company to the out-of-State office of the firms involved.The insurance purchases included workmen's compensation insurance, builders' risk,liability and property damage, fire,and contractors'liability insurance. 504DECISIONS OF NATIONAL LABOR RELATIONS BOARDapproximately $21,200 was spent for materials, equipment and supplies pur-chased by the suppliers, as a part of their stock in trade, outside of the State.The amount expended by the Company in payments to subcontractors, forlabor and materials, approximated' $31,000; this figure involves a summary,by the undersigned, of detailed figures given with respect to five subcontractors.A breakdown, with respect to three of them, indicates actual payments by theCompany of $9,107.06 for labor and $15,076.82 for materials ; of the latteramount, approximately $13,500 was estimated to cover the amount of thematerials purchased by the subcontractors outside of Alabama.The evidencewith respect to the other subcontractors involves an estimate as to the totalvalue of the labor and materials furnished and to be furnished, by each, onwork in progress at the time of the hearing; a division of the figures is notfeasible, therefore, on the basis of the record. It is indicated, however, that25 percent, approximately, of the materials furnished and to be furnished byone of them came from a source or sources outside of the State, and that 85percent of the materials provided and to be provided by the other were pur-chased, in similar fashion, at points outside of Alabama.Figures with respect to the amount of the purchases and total sales incomeof each material supplier and subcontractor with which the Company deals areavailable-together with an estimate, as to each, in regard to the extent of itsinvolvement in commerce.No useful purpose would be served by a detailedreview, in this Report, of the evidence in this respect. It is sufficient to notethat one of the insurance agencies with which the Company deals remitted all ofthe net premiums it received to companies which maintain home offices outsideof the State, and that the other insurance agency to which reference has beenmade remitted 99 percent of the net premiums it received to companies similarlysituated ; that each of the subcontractors utilized by the Company purchasedmaterials outside of the State in a different proportion, ranging from 25 percent ofits total purchases, in the case of the Alabama Roofing and Sheet Metal Company,to 99 percent of its total purchases, in the case of Thrasher ; ' that each of thematerial suppliers, in similar fashion, purchased a substantial part of theirmaterials, equipment, and supplies outside of the State, ranging from 100 percentof the total purchased, in two cases, to 6 percent of the total purchased, inanother; and that the total sales of each supplier, with two exceptions, involvedsome out-of-State sales income, amounting to 5 percent in several cases and rang-ing up to 61 percent in the case of other suppliers.At the time of the events with which this case is concerned, the Companywas engaged in two construction projects involving a Salvation Army Citadel,herein to be called the Salvation Army job, or the Citadel, for which the generalcontract had been awarded in the latter part of August 1945, and a church,to be designated as the Pine Avenue Baptist Church, on which construction hadbegun in the latter part of duly.The contract price of the Company for theconstruction of the Pine Avenue Baptist Church was $52,123 ; . the expenses ofthe Company in connection with it, from the date on which construction beganto the 24th of November, amounted to $41,433.65 for direct labor, direct materials,subcontractors' fees, and overhead.The evidence with respect to the SalvationArmy job establishes the total cost of the project as $35,913; at the hearing,itwas testified that the expenses of the Company,in connection with it "up to7Henry L. Beckman and Company, of Birmingham, Alabama, a dealer in tile and othertypes of flooring, appears to be the only subcontractor which derived any portion of itsincome from sales or other activity outside of the State; 5 percent of its income, approxi-mately, was earned outside of Alabama. UNITED ASSOCIATION OF JOURNEYMEN AND APPRENTICES) ETC. 505date" had amounted to $29,255.59, similarly divided.The Company employed8between 40 and 47 laborers and craftsmen, directly, in connection with both jobs;and the men were shifted from one to another, as needed, to expedite the work.Six subcontractors were utilized, also, in connection with various specializedaspects of the work at each project. Thrasher, in particular, was utilized, atboth projects, for the electrical work; Collins, under circumstances noted else-where in this Report, was engaged to install the plumbing and heating equipment.'With respect to Collins, the record reveals that his total business with the Com-pany "to date" has involved it in the expenditure of $9,007.23 for labor and mate-rials"'Of this sum, $2,055.15 was spent for labor, and $6,922.08 was involved inthe expenditure of the Company for materials. In 1947, the only year for whichfigures are available, the total purchases of Collins amounted to $19,991.59; ofthis amount, 85 percent came directly from outside of the State. The income ofthe firm amounted to $42,183.46; all of the work involved, however, was donewithin the State of Alabama.Construction activity, in general, accounts for a substantial part of the totalbusiness of the country.The value of all construction in the United States,during 1946, was $15,667,000,000; new construction accounted for $10,007,000,000of the indicated total31 In 1946, more workers were employed directly in theconstruction industry than in mining, or railroad transportation, or iron and steelmanufacture..Available statistical information, for 1945 and 1946, establishes-with respectto such primary construction materials as lumber, copper, lead and iron ore-that the principal sources of raw material for the construction industry arelocated in States which account for a minor part of our total construction activity.Conversely, it is clear that the greatest amount of construction activity is to befound in States which produce a minor part of the materials used, or none at al112The figures establish, by the disproportionate relationship they show between thevolume of raw materials production and the volume of construction activity,across the country, the undoubted movement of these materials in commerce.The ramifications of the construction industry then, substantially affect therailroad industry and many types of productive activity ; since firms engaged,directly, in construction clearly constitute a principal, if not the principal, marketfor the products of our mining industry, lumber, the cultural and extractiveindustries, and the various manufacturing industries devoted to the processingand fabrication of building materials.8The group included carpenters and carpenters' helpers, brick masons and brick masons'drivers.°The other subcontractors included the S. L. Collins Painting and Decorating Company,the Alabama Roofing and Sheet Metal Company-their business names being self-explana-tory--Henry L. Beckman and Company for the installation of tile floors, and R. L. Perkinsand Company for the installation of completed millwork.30 The figures include a total expenditure of $2,861.69 on the Pine Avenue BaptistChurch, for labor and materials supplied by Collins, and a total expenditure of $2,557.60in connection with the construction of the Salvation Army Citadel, up to the date of thehearing.11The undersigned notes, officially, that new private construction in 1946 was valuedat $7,856,000,000 ; of this amount $72,000,000 was involved in the construction of reli-gious edifices, $121,000,000 was devoted to construction for social and recreational pur-poses, and $85,000,000 was devoted to construction work for hospitals and institutions.Construction and Construction Materials, Industry Report;Statistical Supplement,DollarConstruction Estimates,1915-1946; United States Department of Commerce,May 1947.12Alabama,the State in which the Company operates,produces no lead or copper. 506DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn short, it may be said, most aptly, that the "web of commerce" involved inthe industry covers the country, and that it affects, directly or indirectly, a sub-stantial part of the national economy.In this web of commerce the Company has its place. As a buyer of materialand employer of labor, and as a "broker" engaged in the integration of that laborand material on particular construction projects, the Company serves, essentially,as a "funnel" through which materials moving widely in the stream of interstatecommerce are directed to the points at which construction is under way. Andthus, although it may be true as the Respondents contend that the direct pur-chases of the Company outside of the State represent but a small part of itstotal purchases, that fact is not decisive of the issue. The business of the Com-pany, whether considered in its totality or merely in the light of its relationshipto the construction directly affected by the conduct challenged in this case,clearly involves a "network of commercial relationships" on the part of theCompany.These relationships, in turn, are necessarily dependent, as the Re-spondents concede, upon other business relationships, noted, between subcontrac-tors and suppliers of the Company and their sources of supply, which directlyinvolve or affect commerce-and the undersigned so finds.The Respondents argue that the Company is engaged in commerce toa "denaiiaimis"extent only, and that its operations are essentially "local" in nature ;it is contended, therefore, that the unfair labor practices alleged did not "affect"interstate commerce within the meaning of the Act, and alternatively that theyaffected it so indirectly and insubstantially as to preclude the application of thestatute to the conduct now in question.The undersigned finds no merit in these contentions.The test of the Act'sapplication is not to be confined, as the Respondents contend, to a determinationof whether or not a specific course of conduct, at the point of construction,affected, or could reasonably be expected to affect or burden, commerce. It is,rather, to be found in our answer to the broad question of whetheraivyinterrup-tion of the Company's operations, by industrial strife, would or could impede ordisrupt the free flow of goods in the normal channels of interstate commerce'sCongress is clearly entitled to take "reasonable preventive measures" in the faceof conduct likely to affect commerce.The reliance of the Respondents on.the cases which have held certain types ofconcerted activity in the construction industry not subject to the sanctions ofthe Sherman Act," is misplaced here.The Sherman Act does not proscriberestraints "affecting" commerce ; and whatever the requirements of that actmay be with respect to proof of a "direct ; substantial and intentional interfer-ence" with interstate commerce, they have no application in the context of thiscase.16It is too well settled, now,to require more than simple statement that:13N. L.R.B.Y. Jones dLaughlin Steel Corp.,301 U. S. 1, 41-42.14 Industrial Association of San Francisco,et at.v.United States,268 U. S. 64 ;Leveringd Garrigues Co., et at.v.Morris,at at.,289 U. S. 103.11The Respondents also argue that Congress,by its adoption of the jurisdictional lan-guage of the original Act, evinced its approval of the decisional rule, adopted under thatAct, by which the Board refrained from the assertion of jurisdiction over the constructionindustry.This contention is sufficiently answered,however,by the observation that thelegislative history of the statute,as amended,contains a number of references to theexpected impact of the Act on "unfair labor practices" in this field.See the statementsofRepresentative Hartley,93 Cong.Rec. 3534;Senator Ellender,93 Cong. Rec. 4255 ;Representative Robison,93 Cong. Rec.7506 ; Senator Ball,93 Cong. Rec.5040, 5143Senator Lucas,93 Cong. Rec. 3329-30; and Senate Report No.105 (80th Congress, FirstSession)p. 22.In any event,it- is clear that the refusal of the Board to assert jurisdic-tion over the construction industry before the amendment of the Act does not estop It UNITED ASSOCIATION OF JOURNEYMEN AND APPRENTICES, ETC. 507An employer may be subject to the National Labor Relations Act althoughnot himself engaged in commerce. The end sought in the enactment of thestatute was the prevention of the disturbance to interstate commerce conse-quent upon strikes and labor disputes induced or likely to be induced becauseof unfair labor practices named in the Act'0The effect of unfair labor practices on commerce "is not to be determined byconfining judgment to the quantitative effect of the activities immediately beforethe Board.Appropriate for judgment is the fact that the immediate situationis representative of many others . . . the total incidence of which, if leftunchecked, may well become far reaching in its harm to commerce."' Evenunder the Sherman Act, it is now clear that the power of Congress to insulateinterstate commerce against harmful encroachment may be exercised in par-ticular cases without a showing that the "encroachment" had a specific effectupon such commerce-if it is established that the activity subjected to challengeis of such a character that, when multiplied into a general practice, it couldreasonably be expected to exert an adverse effect upon the interstate economythat would call for preventive regulation.'eThe total effect of the conduct attributed to the Respondents, in short, is notto be measured by the effect, if any, noted at the site of construction only ; any.extension of the activity to other general contractors doing business withCollins," and any effort to repeat it in connection with the future constructionactivity of the Company-which can reasonably be anticipated on the basisof this record-could well result in a substantial reduction of the total businessdone by Collins and the Company, and the amount of materials purchased, byeach of them, outside of the State.The undersigned concludes and finds, in the light of the record, that the courseof conduct attributed to the Respondents affects, and could reasonably be ex-pected to affect and burden commerce, sufficiently to establish the jurisdictionof the Board.The Respondents contend, however, that the assertion of jurisdiction in thiscase would not effectuate the policies of the Act. It is argued that the unionsin the construction industry have not been permitted, thus far, to utilize thefacilities of the Board in connection with certifications under Section 9 (c)subsection (1) (A) of the Act, or "union-shop" elections under Section 9 (e)subsection (1) of the statute, because of the difficult problems implicit in thespecialized organization of the industry and the rapidity with which employeesshift between employers and from one construction project to another. AndtheRespondents assert, therefore, that it would seem rather "strange andunorthodox" to apply the statute in the instant matter. This contention isaddressed, essentially, to the sound discretion of the Board; with respect to itthe undersigned expresses no opinion, noting only that the recent decisions intheWatsonandWadsworthcases 20 have expressly held the Act to be applicable,now.N. L. R. B. v. Baltimore Transit Company,140 F. 2d 51, 55 (C. A. 4). The under-signed finds the contention to be without merit.'ON. L. R. B. v. Fainblatt,306 U. S. 601, 604-605.17PolishNationalAlliance v. N. L. R. B.,322 U. S. 643, 648;Wickard v. Filburn,317U. S. 111.-Mandeville Island Farms, Inc., et al. v. American Crystal Sugar Co.,334 U. S. 219.1O There are two other licensed general contractors with offices in Anniston.° Matter of Local 74, United Brotherhood of Carpenters and Joiners of America, A. F.of L. et al.andIra A. Watson Co., d/b/aWatson'sSpecialty Store,80 NLRB 533 ;Matter ofUnited Brotherhood of Carpenters and Joiners of America, District CouncilofKansasCity,Missouri and Vicinity, A. F. of L. et al.andWadsworth Building Company, Inc., et al.,81 NLRB 802. 508DECISIONS OF NATIONAL LABOR RELATIONS BOARDin unfair labor practice matters, to the construction industry.Whether theBoard ought to reconsider these decisions, in the light of the "equity", cited bythe Respondents, is not a question for the undersigned, appropriately, to answer.II.THE RESPONDENTSThe United Association of Journeymen and Apprentices of the Plumbing andPipe Fitting Industry of the United States and Canada, Plumbers and Steam-fittersUnion, Local 498, A. F. of L., which maintains its principal office atGadsden, Alabama, is a labor organization organized to promote and protectthe interests of its employee members.2' Its geographical jurisdiction covers fivecounties in the northeastern part of the State.22By virtue of its status as aconstituent local of the United Association, it is affiliated with the AmericanFederation of Labor and the Building and Construction Trades Department ofthat organization.Additionally, it maintains membership, in conjunction withother craft unions of building tradesmen with a similar national affiliation, in theAnniston Building Trades Council.Robert Hadaway is the business agent of the Plumbers and Steamfitters Union.He is engaged in promoting and protecting the interests of its members, and isan agent, in law, of the organization.The Anniston Building Trades Council-mentioned in the record but not arespondent in this case-is a labor organization composed, as noted, of variouslocal unions, affiliated with the American Federation of Labor, which are engagedin construction work. In addition to the Respondent Union, the membershipof the Council includes local unions of every craft with members presently inthe employ of the Company and its subcontractors, except for the carpenters"The council has no constitution or bylaws ; its only organic law, according toundisputed testimony in the record, is the constitution of the Building and Con-struction Trades Department of the American Federation of Labor.III. THE UNFAIR LABOR PRACTICESA. The general course of eventsOn July 27, 1948, after the submission of a bid on the 21st, the Company re-ceived the general contract, noted, for the construction of the Pine AvenueBaptist Church.Work began on the following day 24 Subsequently, on the13th of August, the Salvation Army, to which reference has already been made,called, in its turn, for bids in connection with the construction of the Citadel.The record establishes that the Company, which had previously invited bidsfrom subcontractors to assist it in the formulation of a bid for the general con-tract, submitted its bid on that date.And the undersigned infers, although the21The organization does not have a constitution of its own.According to Hadaway.whose testimony is undisputed, it is "guided" by the constitution of its parent body, theUnited Association.22The record establishes that its membershipincludes residents of communities in Tal-ladega, Calhoun, Etowah, Marshall, and Jackson Counties.23This finding, which is based upon the testimony of Hadaway, establishes the member-ship of the Council as including plasterers, painters, steelworkers, cement finishers, mortarmixers, roofers, electricians, and laborers.Hadaway was uncertain as to the Councilmembership of any organization representing truck drivers ; lie also omittedany referenceto brick masons,sincemembersof this craft in the employ of the Company were notunionized.24Collins,as noted, hadbeen engaged-under circumstances not revealed in the record-to install the plumbing and heatingequipment. UNITED ASSOCIATION OF JOURNEYMEN AND APPRENTICES, ETC. 509record is not explicit in this connection, that an inspection of the bids revealedthe Company to be the lowest bidder. In any event, it was awarded the contractshortly thereafter.Before the general contract for the construction of the Citadel was actuallysigned, however, on the 23rd or 24th of August, Pettus and Banister were visitedby Hadaway. Their encounter took place in front of the company office.Hada-way drove up in a car and spoke, at first, to Banister, the only representativeof the firm then present.The credited testimony of Banister, as corroboratedby that of Hadaway, establishes that the business agent asked the Company,generally, to use a unionized master plumber for the plumbing and heatingwork on.the Salvation Army job.''He was told that it was the policy of theCompany to award its subcontracts to the lowest responsible bidder, and thatthe only unionized master plumber in the community had been a high bidder onseveral jobs.Hadaway's reply, according to the record, was that :We have been trying to work with you fellows here and don't seem tobe getting along,2' and, if we don't, we are going to use some other tacticsto see if we can't get along with you and work with you.The reference to "other tactics" was not explained.At this time, however,Pettus reached the scene of the conversation; almost immediately, after hisarrival, Banister left.Hadaway renewed his request that "union plumbers" beutilized on the Salvation Army job; and Pettus replied that the job had not yetbeen awarded to the Company, and that he could not tell what he would dountil he got the award.According to Pettus, whose testimony in this respectis credited, Hadaway ended the conversation with an expression of his intentionto "see" that the job was handled as a "union" job.The record establishes that Pettus knew, at the time of this conversation,that Collins, a "non-union" plumber, was, in fact, the "lowest responsible bidder"for the plumbing subcontract on the Salvation Army project 2'And thereafter,on the 25th of August, when the general contract for the job was formallyawarded to the Company, it assigned the plumbing subcontract to Collins-whowas already at work, as noted, on the Pine Avenue Baptist Church.On September 16, 1948, Hadaway called, again, at the office of the Company.2823The record establishes that the laborers and craftsmen in the direct employ of theCompany-at the church-with the single exception of the brick masons and possiblywith the exception of the truck driver as well) were unionized.Banister testified, withoutcontradiction, that three of the subcontractors, already noted, used union labor.He wasuncertain with respect to the union status of the men employed by two other firms.Collins, it is clear, used journeymen plumbers who did not, in August or September of1947, maintain any membership in the Respondent Union.2^Pettus and Hadaway agreed, in testimony, that this conversation did not, in fact,represent the first occasion on which the latter had requested the Company to use aplumbing subcontractor who hired union labor.And the record establishes that Hadaway,in fact, had made a similar request in 1.947, just before the Company got a contract forthe construction of a school.The plumbing work on the job, however, had been given bythe Company, thereafter, to a "non-union" subcontractor.='The Crestview Plumbing and Heating Company, a unionized firm, had been the lowbidder on the work-but had lost its chance to get the job by raising its original bid onAugust 13, 1948, before the Company's bid for the general contract was opened.28Hadaway's visit had been arranged on the previous day, after "Judge" Boozer of theSalvation Army Building Committee had, telephoned Banister to request that he conferwith the business agent of the Respondent'Union in regard to the complaints of the latter.Banister testified that Boozer, in substance, had urged him to reach an agreement withHadaway which would make it possible for the work to proceed without "labor trouble" ofany kind. 510DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe testimony.of Hadaway with respect to the conversation, which is corrobo-rated, insubstance, by that of both Pettus and Banister, reads as follows :Well, of course, I was talking along the line of gettingthe general con-tractor to let a fair subcontractor have the plumbing and heating on thosejobs because I seemed to be the only craft that was left out . . . thenthey said, "Now, what can we,do?"I said, "Well, I'd recommend that let's get Collins off the job and get myfair contractors on the job," and I named Crestview. Plumbing Companyand I named W. A. Harvey. I told them it didn't make any difference tome which one they employed and they could get one anywhere they wantedto just so he was a fair contractor, "All I'm interestedin is getting oneof my men on the job through a fair contractor."He [Pettus] said, "Well, what's going to happen if Collins has alreadydone some work?" 20I said, "Well, they can work that out among themselves, the masterplumbers can."They both belong to the master plumbers association andhe said, "Well, then you want us to just straighten out the whole thing [and]to let another contractor have it besides Collins?"I said, "That's right."He [Pettus] said, "All right, suppose I let John [Henderson] who ismanager of the Crestview Plumbing Company and Collins workit out amongthemselves?" . . . I said, "That's what I want." So he picks up the phoneand calls Crestview Plumbing Company.At that time Crestview PlumbingCompany'sManagerwasn't in, Mr. Henderson, and he said . . . to me, that,"I'll get in touch with Junior and iron that end of it out and everything isgoing to be all right." So with that, why, I was satisfiedbecause I feltthat I had accomplished my aim ... and left with the impression that myfair shop would get the job 30Within a day or two, Hadaway was advised, however, byseveralmembersof the Respondent Union that Collins was still active at the Salvation Armyproject.He determined forthwith to picket the job, and requested the businessagent of the local Hod Carriers union to provide two members of that organiza-tion for picket duty.'This, the business agent agreed to do.On the 20th of September, a Monday, Hadaway appeared at the SalvationArmy job, at 7: 30 a. m., with two members of the Hod Carriers union.He pro-vided each of them with a sign which read, "Unfair to Plumbers and SteamfittersLocal Union No. 498," and posted them on the sidewalks adjacent to the project.All of the workers present ceased their work on the job at once.29The work on the church and the citadel, in fact, was well advanced at the time.Collins, according to the record, had finished about one-half of the plumbing work at eachjob.30Hadaway admitted, in cross-examination, he "probably" had referred to the use of"other tactics" in the conversation, but denied specifically that he had made any referenceto pickets or to the possibility of a strike if Pettus and Banister refused to give the workto a "union" plumber.3iHadaway's testimony that he did not discuss his plan to establish a picket line withany other union representative is credited, although it is clear that the Anniston BuildingTrades Council had previously been made aware, at least, of the "problem" implicit inthe action of the Company. In any event-and without regard to any inference whichmight be drawn on the basis of the testimony about that antecedent discussion-Hadawaytestified, for the Respondent Union, that he had sought hod carriers for picket dutybecause of the "policy" of the Respondent Union in that regard, and that he had notexplained the reason for the request to the business agent of the local Hod Carriers union,His testimony that he had made a bare request, and that it had been acknowledged withoutquestion,stands without contradiction and is also credited by the undersigned. UNITED ASSOCIATION OF JOURNEYMEN AND APPRENTICES, ETC. 511Although Pettus had assembled the crew and set them to work at the SalvationArmy project before the pickets appeared, the record establishes that he was atthe Pine Avenue Baptist Church when informed, by telephone, of the interruptionat the citadel.He returned at once-and, after noting the situation, pickedup several of the idle laborers, intending to put them at work on the church.The truck in which the men were being transported to that project, however, wasfollowed by Hadaway, who removed one picket from the Salvation Army job,forthwith, in order to post him at the church. This maneuver was completed,approximately, at S : 30 a. m.Upon the arrival of the picket at the Pine AvenueBaptist Church, all work at this job also ceased.The company crew at each project, on the 20th of September, included brick-layers,'- carpenters, laborers, cement finishers, and steelworkers.A total of 45men had been at work on the previous Friday ; the same number had been asked toreport. on the 20th-and the assumption is that they were, in fact, present. Theonly subcontractor with men at work on that date, however, was the ThrasherElectric Company, which had assigned 1 man to the Salvation Army project. Nosubcontractors were at work on the Pine Avenue Baptist Church. The stoppage,then, affected approximately 45 employees of the Company, and 1 electrician in theemploy of a subcontractor.Shortly after the picket appeared at the Pine Avenue Baptist Church, the busi-ness agent of the local Hod Carriers union also put in an appearance. His ac-tivities in connection with the stoppage were described by Pettus, as follows :Q. (By Mr. HAwKINS.) Do you know of any employees, either of yourCompany or any subcontractors, who tried to get across the picket line andwere forcibly stopped? . . .A. Yeah, the business agent come up and told them they couldn't cross it,that was against the international laws.Q. That was the labor business agent, wasn't it'?A. Yes, Sir.Trial Examiner MILLER. I recall now the question I had in mind which Ifailed to ask a few moments ago. You mentioned, Mr. Pettus, that the labor-ers upon whose work the bricklayers were dependent, had been informed by arepresentative of the Hod Carriers union that they ought to respect the picketline?The WITNESS. They would have to.*****Q. (By Trial ExaminerMILLER.)Did you personally hear him make anystatement to your Hod Carriers employees'?A. Yes, I heard him tell them that they would have to come off, that the.International would [fine] them if they didn't come off.Q. Is that a quotation of his words, as best you recall them?A.Well, he came up and all the laborers was there ; they were all hud-dled up together.He just come over and said, "All right, boys, you will allhave to come off ; if you don't come off, you will find the International willfine you."This testimony has not been disputed or explained.Hadaway, although awareof the business agent's presence, could shed no light on the statements attributedto the latter at the construction site of the Pine Avenue Baptist Church.032The bricklayers, althoughnonunion,appear to have chosen voluntarily to respect thepicket line. 512DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll construction activity ended immediately, at both jobs, after the picketswere posted.No work, in fact, was done at either job, thereafter, while the picketlines continued.33After 7V/.2 days, however, Hadaway requested the businessAgent of the Hod Carriers union to remove the pickets. They were removed, pur-suant to his instruction, at noon on the 29th of September ; 3' Hadaway was in-formed of their removal, by the business agent, at the next meeting of theAnniston Building Trades Council.Construction activity began immediatelyat both jobs; and it continued, thereafter, without interruption.Representa-tives of the Company have had no further contact with the Respondents.Pettus, on behalf of the Company, estimated, at the bearing, that both of the jobswould be complete at the end of the year.B. ConclusionsThis case involves a sympathetic strike.The complaint alleges in this con-nection, that:The respondents have called, engaged in, and by orders, threats, picketing,directions and instructions and by permitting such to remain in existence andeffect have induced and encouraged the employees of Pettus-Banister andThrasher Electric Company to engage in a strike or a concerted refusal inthe course of their employment to perform services.for an object proscribed by the statute. It is clear, however, that the RespondentUnion did not, itself, engage in a strike, and that members of the RespondentUnion did not, themselves, engage in a concerted refusal to perform any servicesin the course of their employment-since no members of the organization wereemployed, on either Company project, at the time. The General Counsel's repre-sentative admitted, in oral argument, that the complaint in this respect had notbeen sustained-and the undersigned so finds.There remain, however, the allegations of the complaint with respect to the"inducement or encouragement" of employees to engage in concerted activityfor a purpose proscribed by the Act. Section 8 (b) subsection (4) (A) of theAct, with respect to which a violation is alleged, insofar as it is material, readsas follows :It shall be an unfair labor practice for a labor organization or its agents... to induce or encourage the employees of any employer to engage in astrike . . . where an object thereof is . . . forcing or requiring . . . anyemployer . . . to cease doing business with any other person.In the light of the statute, as quoted, any conclusion as to the commission of anunfair labor practice, in this case, must rest, necessarily, upon reliable, pro-bative, and substantial evidence that the conduct of the Respondents was cal-culated to force or require an employer to terminate a business relationshipwith another person, and that it amounted to an inducement and encouragementof the employees to engage in a strike, within the meaning of the Act as amended.The absence of proof in either connection, as the Board pointed out in theWadsworthcase, would be sufficient to defeat the charge.33For reasons which do not appear in the record, the Company retained.the bricklayercrew and several carpenters on its payroll, and provided them with reporting pay each day,in the expectation that work might be resumed momentarily.31The record establishes that there had never been more than two pickets on behalf ofthe Respondent Union-one at each job.Hadaway testified,however, that he "under-stood"one of the original pickets had been removed and replaced in the course of thepicketing.The record is silent as to the manner in which the replacement was made ;Hadawaytestified that he had not spoken to either of the pickets after giving them theassignments noted..I UNITED ASSOCIATION OF JOURNEYMEN AND APPRENTICES,ETC. 513It is the argument of the General Counsel, briefly stated, that the purposeof the picket line established in the name of the Respondent Union was to forceor require the Company to take its "plumbing work" away from Collins and to"give it" to a unionized plumbing subcontractor ; this "object" of the conductcited is said to subject the Respondent Union, and its business agent, to thesanctions of the Act.The Respondents argue in reply, however, that their activity was not directedto the achievement of a proscribed object. In support of this contention, theyargue that the relationship between a general contractor and a subcontractorin the construction industry is, essentially, that of an employer and an employeethe relationship is not a "business" one, and that any attempt to persuade ageneral contractor to dispense with the services of a particular subcontractorisnot an attempt to persuade the former to cease "doing business" with thelatter.Secondarily, it is contended that the relationship between a generalcontractor and its subcontractors in the construction industry is such as towarrant their designation as "allies" in a labor dispute context 3' It is also saidthat Collins, the subcontractor, should be considered, in fact,a subordinateoralter egoof the Company, by which it sought to avoid the establishment of acontractual relationship with the Respondent Union.On these grounds, it. isargued that Collins is not "another person" within the meaning of that termas used in the legislation.Lastly, in this connection, it is argued that theobject of the activity chargeable to the Respondent was not to force or requitethe Company to cease doing business with Collins, but to persuade it to agree,prospectively, to limit its choice of master plumbers to those approved as "fair"by the Union and its authorized agent. The dispute, in the case at bar, then,is said to be, essentially, a "primary" dispute between the Respondent Unionand the Company, with respect to the practices of the latter as a supposedly"fair" contractor-and it is argued, therefore, that the Respondent Union wasnot engaged in the exertion of "secondary" pressure upon the Company, as an"innocent" party, intended to force a change in the employment policies of itssubcontractor.The issue between the General Counsel and the Respondents is thus joined, atthe outset, on the question of whether the conduct of the Respondents was intendedto achieve a forbidden object. It is to that question that the undersigned nowturns.The undersigned finds no merit in the contention that Collins, the subcon-tractor, is merely an agent or employee of the Company. It is true, in the con-struction industry, that subcontractors are engaged to perform a part of thework for which the general contractor, ultimately, is responsible.The ultimateresponsibility of the general contractor, however, is not determinative of thestatus to which other "factors" involved in the enterprise may be entitled.TheRespondents, themselves, refer in their brief to a distinction between the con-struction industry and others in this connection. "Other industries," they sayin quotation, "have achieved a considerable degree of integration.States in themanufacture of a finished product which were formerly separately controlled arenow under unified control ; therefore, employees engaged in what were previouslyseparate businesses are now employees of one employer in one business.But thebuilding industry continues to use an elaborate system of subcontracting." as"Cf.Douds v. Metropolitan Federation of Architects,Engineers,Chemists and Tech-nicians,75 F. Supp. 672 (S. D. N. Y.).seRestatement,Torts,VolumeIII, § 799, subsection (e).903847-51-vol. 90-34 514DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe organization of the industry, in short, is such as to indicate substantialjustification for the view that it has not yet achieved a degree of integrationsufficient to warrant the obliteration of the conventional distinction betweenbusiness enterprises jointly involved on a given projectS4Under the circumstances, the community of interest-which may well exist-between the employees of a general contractor and those of a subcontractor on thesame construction project cannot be considered determinative of their status inthe eyes of the law. Nor is the fact that the guarantor of the general contractor'sperformance bond may be responsible to the property owner for defective or inade-quate performance on the part of a subcontractor, determinative with respect tothe status of the latter.Although the Respondents allege that general con-tractors usually "superintend" the work of the subcontractors and fix the timeat which the work of the latter is to be performed, the record in this case containsno evidence of the extent to which the Company exercised control, or a right ofcontrol, over the manner in which its subcontractors did their work, the time atwhich it was to be done, or the number and kind of employees they were to use.The contingent liability of the general contractor to the employees of a subcon-tractorunder Workmen's Compensation and Mechanics Lien statutes cannot beconsidered significant in this connection.These liabilities represent a specialsituation in which the State, as a matter of public policy, has swept aside dis-tinctions based on the identity of the "employer" in order to give the most com-plete protection possible to employees.Upon the entire record, the undersignedfinds that Collins, the subcontractor, was, in fact and law, an independentemployer-engaged in a business of his own-and not a mere agent or employeeof the general contractor.The Respondents argue, in this connection, that "doing business" must be con-strued in the light of its association with the rest of the statutory language.Thephrase in question is clearly associated with language which defines a refusal towork on or with the "products" of another business enterprise; in the light ofthis fact the Respondents argue, in effect, that to cease "doing business" with abusiness enterprise is to cease "trade" with it.They contend, in substance,that the language in question has no application to a relationship which involvesthe provision of a service and materials for. a single consideration.The undersigned finds no merit in this contention.While it may be true thatthe effective administration of the Act will require some limitation of the broadscope usually given to the "business" concept,38 the undersigned is unable toaccept the conclusion that it will require the acceptance of the limited view, inthis connection, which the Respondents defend. In the field of conflicts, theconcept has not received such a limited construction a3 And in the field of legisla-tion intended to fix the conditions under which a "foreign" enterprise may "dobusiness" within a State, the phrase has been judicially construed to cover theactivities of a subcontractor on a construction project.4°The Board, in the37 SeeWilliam Haber, Industrial Relations in the Building Industry,Harvard UniversityPress, 1930, pp. 59-60;How Collective Bargaining Works,Twentieth Century Fund, 1942,p. 193.38Douds v.Metropolitan Federation of Architects,Engineers,Chemists and Technicians,supra.3' Insofar as it applies to the problems of corporate activity,the term has been definedas "doing a series of similar actsfor thepurpose of thereby realizing pecuniary benefit, orotherwise accomplishing an object, of doing a single act for such purpose with the intentionof thereby initiating a series of such acts."Restatement,Conflict of Laws,§ 167 (a).40KansasCity Structural Steel Co. v. State,161 Ark. 483, 256 S. W. 845 ; cf.O'PryHeating and Plumbing Co. v. State,241 Ala. 507, 3 So.2d 316, 321. UNITED ASSOCIATION OF JOURNEYMEN AND APPRENTICES, ETC. 515Watsoncase already noted, held without objection that the Act applied to aneffort on the part of a respondent union to force or require a building ownerto terminate a contractual relationship with a firm equipped to provide bothservices and material in connection with the installation of a floor.The con-tention of the Respondents that the. relationship, here under attack, was not a"business" relationship, accordingly, is rejected.The Respondents, however, go on to argue, as noted, that Collins, the sub-contractor, is not "another person" in the statutory sense.It is suggested, in their brief, that Pettus and Banister may have lost anyright to claim an immunity, under the Act, when they assumed the relationship,knowingly, of an "ally" with respect to Collins, in the dispute between that em-ployer and the Respondent Union.Much of this contention is based upon therationale of the decision inMetropolitan Federation of Architectscase, alreadynoted.The Respondents, however, misconceive the significance of that decision.Superficially, the cases may be comparable : In the cited case the object of theunion was to force or require a subcontractor to cease doing business with a primecontractor with which the union, currently, had a labor dispute. In this case,without regard to the contention still to be noted in this connection, the objectof the union was to force or require a general contractor to cease doing businesswith a subcontractor with which the union had a persistent, although momen-tarily dormant, dispute.The undersigned, nevertheless, is unable to conclude, inthe context of the instant case, that the Company is an "ally" of Collins byvirtue of any "unity of interest" between it and the latter, arising out of thegeneral contractor-subcontractor relationship."And certainly, it cannot beargued in the face of the evident congressional intent. to "eliminate [secondaryboycotts] from the American industrial scene" that the Company ought to beconsidered an "ally" of Collins merely because it might benefit from the use ofnonunion labor by the latter in the form of lower bids for plumbing and heatinginstallation work. 42Nor can it be said-in reverse-on the basis of the decision cited, that Collinsismerelya subordinateoralter egoof the Company, in the light of the relationshipnoted.The Company did not purchase the "service" of the subcontractor'semployees; and there is no evidence that it supplied direction and supervision ofthe "detailed and pervasive" character noted in theMetropolitan Federation ofArchitectscase.In that case, also "Project's employees did work, which, but forthe strike of Ebasco's employees, would have been done by Ebasco" ; there was noattempt in this case, however, to show that Collins was engaged to assume a func-tion which the Company would have assumed directly but for the demands of theRespondent Union. There is no evidence, in short, that Collins and the Companywere involved in a plan to checkmate the Union.The "moral climate" is different.The record establishes that all of the Company's direct labor is unionized, withthe single exception of the bricklayers-and with respect to them, it establishesthat the Company made an effort to secure bricklayers from the Union and hiredthe workers. now in its employ when advised that union bricklayers were notavailable.Nor is there any reason to infer a special animus, on the part of theCompany, with respect to the Respondent Union or its authorized agent. TheCompany did not ask its subcontractors whether or not they employed union men.It advertised openly for bids with respect to the plumbing work to be done ateach of the construction projects; and there is undisputed testimony that the0" SeeGoldfinger v. Feintuch,276 N. Y. 281, 11 N. E. (2d) 910 (1937) ; and Gromfine,"Labor's Use of Secondary Boycotts," 15George Washington Law Review,327 (1947).42Cf. TheWatsonandWadsworthcases,supra. 516DECISIONS OF NATIONAL LABOR RELATIONS BOARDcontract for the work would have been given to a "unionized" subcontractor ifothe latter had not raised its bid.The undersigned infers and finds that theengagement of Collins was dictated by economic considerations, that it was anormal incident of the construction trade, and that it cannot be characterizedas the enlistment of an "ally" on the part of the general contractororthe sub-contractor, in connection with a plan to withhold deserved recognition from theRespondent Union.Finally, as noted, the Respondents argue, on the basis of the legislative history,that Section 8 (b) subsection (4) (A) prohibits certain types of concertedactivity only when there is no labor dispute over union recognition or particulareconomic issues between the employees engaged or induced to engage in the con-certed activity and their immediate employer.Only in such cases, it is said,can the action of the employees be characterized as "secondary" pressure, in-tended to persuade an "innocent" or disinterested employer to boycott "anotherperson" with whom the union actually has a labor dispute.And the Respondentscontend that the Respondent Union here was engaged in a "primary" disputewith the Company because it had not acted as a "fair" contractor ought to act,when it engaged a "non-union" subcontractor.''The Respondents argue withvigor that the primary object of their activity was to effectuate a change in the"employment" policy of the general contractor and that it was not merely theinnocent victim of secondary pressure intended to force a change in the employ-ment policy of Collins, the subcontractor. In effect, it is contended that theconcerted activity with which this case is concerned was equivalent, in law, to aprimary strike for recognition, in the absence of a Board certification, which isnot prescribed by the Act.The contention has no merit.The testimony of );Iadaway, to the effect that hehad no "interest" in the ultimate fate of the relationship beween the Companyand Collins, and that he had never asked the Company to suggest a change in theemployment policy of the subcontractor, must be characterized as disingenuous.It is clearly an "objective" of the Respondent Union to organize its branch of thelabor market in the construction industry so thoroughly that Collins, the sub-contractor, will be forced to dispense with the services of any obdurate non-union employees or face the prospect of losing his business opportunities"And43The record suggests a belief on the part of Hadaway that Pettus and Banister acted inbad faith when they gave the plumbing subcontract to Collins-in view of the fact, estab-lished by stipulation, that "Judge" Boozer of the Salvation Army Building Committee hadindicated and assumption that workers on the job would be paid the union scale, and theacceptance of the general contract by the Company in the face of that assumption. It isclear, however, that the Company-even if it accepted the contract in the face of the assump-tion-breached no "contractual" obligation to the Salvation Army or the Respodent Unionwhen it gave the plumbing subcontract to Collins, and that its action gave the Respondentsno "justification" for the conduct challenged in this case.'"The testimony of Hadaway, in this connection, is clear. It reads as follows :Q. (By Mr. CoHEN.)Was it your understanding...that Pettus and Banistershould hire union men even when the union men . . . I mean subcontractors, werehigher thannon-union men?A. Really, it doesn't matter to me whether their bid is high or low, all I am inter-ested in isgetting my men on the job. . . .Q. So [even if]a non-union man is paying union wage scales,[and] if a union manbids higher . . . you think that the union man should get it, and [that] Pettus-Banister should have . . . awarded the contract to Crestview, even though he washigher than Collins?A. In my estimation, that's what I'd say that I want, yes.And the Respondents, in their brief, admit, in substance, that a strike for recognition, inthe construction industry, is "generally" a strike to "compel" general contractors to sign a"closed-shop"agreement;to hire unionized craftsmen only, when hiring directly; and to"hire" only"union" subcontractors. UNITED ASISOCIATION OF JOURNEYMEN AND APPRENTICES, ETC. 517when questioned as to the "object" of the conduct challenged in the case at bar,Hadaway testified as follows :Q.Mr. Hadaway, what was the purpose of picketing?A. To get the contractor to use my men on his work.Q. Did you want them to take Collins off this job?A. He had to take him off if he gave the work to my people, because wewouldn't work on the job with Collins.Q.Would you say the purpose of picketing was to cause Pettus-BanisterCompany to take the plumbing work. from Collins Plumbing and HeatingCompany and give it to a union plumbing company?A. That's right, yes ... I wanted Pettus-Banister Company to give theirplumbing work to a union contractor.Q. And to take that plumbing work away from another person, CollinsPlumbing and Heating Company?A. My purpose was to get my men on the job.Q. I will ask you again, Mr. Hadaway, either answer yes or no. Thepurpose of the picketing was to cause Pettus-Banister Company to takethe plumbing work from Collins Plumbing and Heating Company and giveit to a union plumbing company?A. That's right.In the light of this testimony the undersigned is constrained to reject the sub-sidiary contention of the Respondents, in this connection, that the object ofthe strike with which we are concerned was to compel the Company to refuseto do business "thereafter" with a nonunion subcontractor or to hire non-union employees. It is clear that any compliance with the demands of the Re-spondent Union would have required the Company to terminate its then currentbusiness relationship with Collins.What the disposition of this case would be ifitwere established that the demand of the Respondents was of "prospective"import only and called merely for a commitment by the Company to refrain, infuture, from the engagement of a nonunionized master plumber, generally, isa question which the undersigned, upon the present record, is not required toconsider."Upon the entire record, the undersigned concludes and finds that the purposeof the picket lines established in the name of the Respondent Union was toevoke concerted activity, on the part of the employees at the Salvation Armyjob and the Pine Avenue Baptist Church, for. an object which is one of thosesubject to proscription, under the Act.In view of the conclusion that an object of the activity attributable to theRespondents was to compel the Company to cease doing business with Collins,the subcontractor, the undersigned now turns to the question of whether thatactivity amounted to the illegal "inducement and encouragement" of employeesto engage in a sympathetic strike.The only activity questioned in this con-nection is that involved in the establishment of picket lines at the SalvationArmy job and the Pine Avenue Baptist Church 9e The Respondents argue that" There is no allegation,in this case,of a violation of Section 8 (b) (2) on the part ofthe Respondent Union or its authorized agent.48 It is true that the complaint refers to inducement and encouragement of employees by"order, threats . . . directions and instructions," and that the record reveals the busi-ness agent of the local Hod Carriers union to have made a threat of union discipline to hodcarriers in the employ of the Company,in the event of any failure on their part to respect 518DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe pickets were peaceful;that the establishment of the picket lines was notequivalent to an order,direction,or instruction;and that their action amounted,therefore,to free speech protected from infringement by the first amendmentof the Constitution and Section8 (c) of the Act.In reply,the General Counselargues that the picket lines of the Respondent Union amounted,in law, to the"inducement and encouragement" forbiddenin the Act,regardless of their peace-ful character,on the ground that "a lawful act which is employed to accomplishan unlawful object is unlawful."The argument,at the hearing,ran as follows :It is true that peaceful picketing,which we havehad in this case, isprotected by the First Amendment to the Constitution,and also by SectionS (c), but when it is used to accomplish that which is unlawful it is no longerprotected by [either].In the instant case the peaceful picketing was em-ployed to accomplish a secondary boycott and also to encourage a strike awlrefusal to work,both of which are violative of the Act....Although [theRespondents]haveemployed peaceful picketing,they did it for an unlawfulpurpose; therefore,the peaceful picketing is no longer protected as free-dom of speech but is a violationof the Actbecause it was employed toaccomplish an unlawful purpose.Whateverthe presumptive merits of the contention made by the Respondentsmay be, the undersigned, in the light of theWadsworthcase, is constrainedto accept the above contention of the General Counsel's representatives.Theconsidered judgment of the Board,in this connection,as "trustees"of the Con-gress in the administration of the Act,has been expressed as follows :Granting,as the Supreme Court held,that peaceful picketing is a phaseofspeech-(Thornhill v. Alabama,310 U. S. 88;Carlson v. California,310U. S. 106;A. F. of L. v. Swing,312 U. S. 321;Bakery and Pastry DriversUnion v. Wohl,315 U. S. 769;Cafeteria Employees Union v. Angelos,320U. S. 293)-but not necessarily of privilegedspeech-(Carpenters andJoiners Union of America v. Bitter's Cafe,315 U. S. 722;accord,UnitedBrotherhood of Carpenters and Joiners of America v. Sperry,170 F. 2d 863(C. A. 10) ;Printing Specialties and Paper Converters Union, Local388 v.LeBaron,23 L. R. R. M. 2145(C. A. 9) December 13, 1948;Douds v. Local1250, Retail,Wholesale Department Store Union,170 F. 2d 700 (C. A. 2) ;Cf.Goiapers v. Bucks Stove and RangeCo., 221 U. S. 418;Duplex PrintingPress Company v. Deering,254 U. S. 443;Allen Bradley Co.v.Local UnionNo. 3, International Brotherhood of Electrical Workers,325 U. S. 797)-This section obviously is broad enough to prohibit picketing, whether ornot peacefully conducted.Apparently,Congress,by design, chose wordsof broad connotation in defining the unfair labor practice as inducementor encouragement....Viewing the language of Section8 (b) (4) (A)in the light of the manifest purpose of Congress and the interpretivemeaning given to it by both the proponents and the opponents while thesection was under consideration, we are impelled to the conclusion thatSection S (b) (4) (A) embraces within its proscription peaceful picketing.The Respondents, who do not,expressly,attack the validity of this conclusion,argue, nevertheless, that Section 8 (b) subsection(4) (A) must be construedin conjunction with Section 8 (c) of the Act.That section provides that:The expressing of,any views,argument or opinion,or the disseminationthereof,whether in written,printed, graphic,or visual form,shall notthe picket lines of the Respondent Union.The General Counsel, however,did not contendthat this threat is imputable to the Respondents.In the light of the decision recommendedin this Report,the undersigned finds it unnecessary to consider that question. UNITED ASSOCIATION OF JOURNEYMEN AND APPRENTICES, ETC. 519constitute or be evidence of an unfair labor practice under any of the pro-visions of this Act, if such expression contains no threat of reprisal orforce or promise of benefit.The Respondents argue, in substance, that picketing, when peaceful, is anexpression of "views, argument or opinion" constitutionally protected as freespeech ; that the pickets, in this case, conveyed no threat of reprisal or force orpromise of benefit, expressly or by implication ; and that the establishment ofthe picket lines therefore, did not constitute illegal "inducement or encourage-ment" subject to the sanction of the statute.In the light of theWadsworthdecision, noted, it may now be taken asdatum,in cases before the Board, that this contention is without merit. By a limitationof Section 8 (b) subsection (4) (A) in the light of Section 8 (c) "the manifestintention of Congress would be substantially frustrated" and language care-fully chosen to effectuate that intent would suffer impairment and be madeineffective :Section 8 (b) (4) (A) was aimed at eliminating all secondary boycottsand their concomitant activities which Congress thought were unmitigatedevils and burdensome to commerce. It was Congress' belief that labor dis-putes should be confined to the business immediately involved and thatunions should be prohibited from extending them to other employers byinducing and encouraging the litters' employees to exert economic pressurein support of their disputes. It was theobjectiveof the union's secondaryactivities, as legislative history shows, and not thequality of the meansemployed to accomplish that objective, which was the dominant factor,motivating Congress in enacting that provision.Both the proponents andopponents of the Act so interpreted Section 8 (b) (4) (A) and understoodthat it prohibited peaceful picketing, persuasion, and encouragement, as wellas non-peaceful economic action, in aid of the forbidden objective. In thesecircumstances, to construe Section S (b) (4) (A) as qualified by Section 8(c)would practically vitiate its underlying purpose and amount to imputingto Congress an unrealistic approach to the problem . . . because we believethat to apply Section 8 (c) to Section 8 (b) (4) (A) would lead to "absurdor futile results" or, at least, to "an unreasonable one 'plainly at variancewith the policy of the legislation as a whole'," we consider it our duty as theadministrative agency entrusted with the enforcement of the public policyembodied in the Act, to follow the "purpose [of Section 8 (b) (4) (A) ] ratherthan the literal words [of Section S (c) ]," and thus effectuate the will ofCongress.This language is dispositive of any contention based upon the language of thestatute.The undersigned, therefore, is constrained to conclude that Section 8(b) subsection (4) (A) prohibits peaceful picketing in furtherance of an objectiveproscribed by it, and that Section S (c) does not immunize such conduct."The Respondents argue, however, that peaceful picketing, of the type involvedin this case, is protected by the first amendment of the Constitution. It is im-plied, apparently, that Congress had this in mind when it drafted-Section 8 (c)47 It is thus unnecessary to consider the contention that a picket line is not within theambit of the immunity established by Section 8 (c) by virtue of its alleged character as anorder, direction,or instruction.Nor is the undersigned required to determine whether ornot the presence of the pickets implied any threat to the employees of Thrasher and theCompany,or whether the express threat of union disciplineby thebusiness agent of theHod Carriers union might be imputed to the Respondents under a theory of "joint enter-prise"or agency. 520DECISIONS OF NATIONAL LABOR RELATIONS BOARDand that a construction of the statute which would hold that section to be withoutapplication to Section 8 (b) subsection (4) (A) would make the latter unconstitu-tional.This contention, if broadly made, imputes to an agency of administrationa power which it does not have ; it is not within the province of the Board, inshort, to pass, in terms, upon the constitutionality of the Act.48 It cannot bedoubted, however, that a serious constitutional question is raised, with respectto the validity of this part of the Act, by the use of the Board's "interpretivepowers" to find that Congress intended to prohibit, under the terms "induce orencourage," the type of picket activity which the Supreme Court has held to beconstitutionally protected speech.l9A majority of the Board, in theWadsworthcase, declared this interpretation of the Act does not involve an "unconstitu-tional" choice.That decision is controlling in the case at bar. Candor on thepart of the undersigned, however, requires some discussion, in his opinion, of thelogical basis for that conclusion, as inferred in the light of the relevant judicialpronouncements.To that question, then, the undersigned now turns.The obligation of the courts, in connection with the interpretation of legisla-tion, has been described as an obligation to construe it, if fairly possible, so asto avoid not only the "conclusion" that a given statute is unconstitutional, butalso"grave doubts" upon that score5°Whether a similar obligation ought to beimputed to agents of the executive branch, or. "quasi-judicial" officials chargedwith the implementation of a congressional policy, may be an arguable question.If it be assumed, however, for the purpose of this discussion, that officials vestedwith discretion in the interpretation and application of statutes ought to chooseand enforce the interpretation best calculated to avoid a constitutional issue, theundersigned finds ample justification, for the conclusion of the Board, in theWadsworthcase, that it has met its obligation in that respect.It is true, as theRespondentsargue, that picketing, when peaceful, has beenheld to be a phase of the right of free expression guaranteed by the first amend-ment of the Constitution.51 And in theWohlcase it was held that a State court,which had construed its own law to permit the issuance of an injunction againstpeaceful picketing-even when directed to the interest of persons not considered"strangers to the issue" in dispute-had exceeded the permissible limits of Stateaction under the due process clause of the fourteenth amendment thereby. Thescope of the right thus given protection against State action under the Consti-tution is not, however, unlimited. In theRittercase,` the Supreme Court held aState court's interpretation of its statute law, which operated to render peacefulpicketing enjoinable when its purpose was to "conscript neutrals" without aneconomic interest in the primary dispute, to be a permissible exercise of Statepower.In effect, it held that a State may constitutionally prohibit peacefulpicketing in labor disputes, when employed to "conscript neutrals" outside the"allowable area" of industrial conflict, and that the action of the State, therechallenged, which limited the right to picket peacefully in labor disputes to busi-ness enterpriseshaving a directeconomic"nexus" with the employer involvedin the primary dispute, did not deprive the union involved, or its members, ofliberties guaranteed by the fourteenth amendment of the Federal Constitution.14Rite-Form Corset Co., Inc.,75 NLRB 174.11 See the concurrence of Chairman Herzog in theWadsworthcase,already noted.60United States v. Jin Fuey Moy,241 U. 5..394, 401.°61Senn v. Tile Layers Union,301 U. S. 468;Thornhill v. Alabama, supra;Carlson V.California, supra; A. F. of L. v. Swing, supra; Bakery & Pastry Drivers Union V.Wohl,supra; Cafeteria Employees Union v.Angelos, supra.12Carpenters and Joiners Union v. Ritter's Cafe, supra. UNITED ASSOCIATION OF JOURNEYMEN AND' APPIRENTICES, ETC. 521The precise constitutional question presented by Section 8 (b) subsection (4)(A), as construed independently of Section 8 (c), may then be phrased as fol-lows : May Congress, in its exercise of the commerce power, subject to thelimitations of the fifth amendment, define the circumstances under which thefreedoms of the first amendment, insofar as they include a right to picket,may be exercised in a labor dispute context? And if so, did it define the "allow-able area" of economic conflict so narrowly as to deprive the union and its mem-bers of a liberty to picket and organize secondary pressures, guaranteed by thefifth amendment against infringement without clue process of law?While theWohlcase, it is true, may suggest the possibility of an. affirmative answer to thelast question u3 two courts of appeal, both of which relied upon theRittercase,have already held that Section 8 (b) subsection (4) (A), construed, albeit onother grounds, to proscribe the employment of peaceful pickets for a forbiddenobject, is a valid exercise of congressional power 54 In this state of the law,as the Board has indicted, the legislative judgment, here interpreted, cannot bedescribed as so clearly unreasonable as to require the administrative acceptanceof an alternative view in regard to the legislative intent.Even judicial review,in matters of similar import, is often subject to self-imposed restraints :The right of association like any other right carried to its extreme, en-counters limiting principles. . . . At the point where the mutual advantageof association demands too much individual disadvantage, a compromisemust be struck. . . . When that point has been reached-where the inter-section should fall-is plainly a question within the special province of thelegislature. . . .Whether it is preferable in the public interest that tradeUnions should be subjected to State intervention or left to the free playof social forces, whether experience has disclosed "union unfair labor prac-tices" and, if so, whether legislative correction is more appropriate thanself-discipline and the pressure of public opinion-these are questions onwhich it is not for us to express views. The very limited function of thisCourt is discharged when we recognize that these issues are not so un-related to the experience and feelings of the community as to renderlegislation addressing itself to them wilfully destructive of cherished rights.u6Administrative officials cannot be required to declare a lesser deference to thelegislative judgment.The undersigned, accordingly-in conformity with thejudgment of the Board majority-finds no merit in the proposition that Section8 (b) subsection (4) (A), as here interpreted, is of such doubtful constitutionalityas to require the adoption of an alternative interpretation.Upon the entire record, the undersigned concludes and finds that the Re-spondents, by the establishment of picket lines at the Salvation Army job andthe Pine Avenue Baptist Church, both projects of the Company, induced andencouraged the employees of the Company and Thrasher to. engage in a strike,an object thereof being to force.or require the Company to cease doing businesswith Collins, a subcontractor.e3Ratner & Come,"The Norris-LaGuardia Act in the Constitution, 11George WashingtonLaw Review,428, 469.54Carpenter's & Joiners Union of America v. Sperry,andPrinting Specialties and PaperConverters Union, Local888v.LaBaron,supra.csMr. JusticeFrankfurter,concurring, in theClosed Shopcases,23 L. R.R.M. 2205,2207-2208. 522DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activity of the Respondents, set forth in Section III, above, insofar asitoccurred in connection with the operations of the Company, set forth inSection I, above, has a close, intimate, and substantial relation to trade, traffic,and commerce among the several States, and would tend to lead, and in thisinstance has led, to labor disputes burdening and obstructing commerce and thefree flow of commerce.V.THE REMEDYThe Respondents, it is found, have violated Section 8 (b) subsection (4) (A)of the Act by the establishment of a picket line at each of the constructionprojects of the Company.Although it is true that the pickets were thereafterwithdrawn, and that both of the projects may now be complete, the matter beforethe undersigned, in spite of a contrary contention on the part of the Respondents,is not thereby rendered moot.Upon the entire record, there is a possibility, theundersigned finds, that similar action may be undertaken in the future, by theRespondent Union and its business agent. It will be recommended, therefore,that the Respondents be ordered to cease and desist from the use of pickets, andrelated conduct,66 to induce or encourage the employees of the Company,Thrasher, or any other employer, to engage in a strike or. concerted refusal in 'thecourse of their employment to use, manufacture, process, transport, or otherwisehandle or work on any goods, articles, materials, or commodities or to performany services, where an object thereof is to force or require the Company or anyemployer to cease doing business with Collins. It will be recommended, alsothat the Respondents take certain affirmative action to effectuate the policies ofthe Act, as amended.CONCLUSIONS OF LAWUpon these findings of fact, and upon the entire record in the case, the under-signed makes the following conclusions of law :(1) The United Association of Journeymen and Apprentices of the Plumbingand Pipe Fitting Industry of the United States and Canada, Plumbers and Steam-fittersUnion, Local 498, A. F. of L., is a labor organization within the meaningof Section 2 (5) of the Act. Robert Hadaway is an agent of the aforesaid organ-ization.(2) The Pettus-Banister Company is engaged in commerce, and business activi-ties which affect commerce, within the meaning of Section 2 (6) and (7) of theAct.(3)By inducing and encouraging the employees of the Thrasher ElectricCompany and the Pettus-Banister Company to engage in a strike, an objectthereof being to force or require the Pettus-Banister Company to cease doingbusiness with the Collins Heating and Plumbing Company, the Respondents haveengaged in unfair labor practices within the meaning of Section 8 (b) subsection(4) (A) of the Act.(4)The aforesaid unfair labor practices are unfair labor practices that effectcommerce within the meaning of Section 2 (6) and (7) of the Act.56Nothing in this Report,however,is intended to prevent the use of"other traditionalmodes of communication"by the Respondents to publicize the facts of the "labor dispute"between the Respondent Union and Collins, the subcontractor, or to outlaw"whateverpsychological pressure may be involved"in the mere use of publicity for that purpose. Cf.Carpenters and Joiners Union of America v. Ritter's Cafe, supra.0 UNITED ASSOCIATION OF JOURNEYMEN AND' APPRENTICES, ETC. 523RECOMMENDATIONSUpon these findings of fact and conclusions of law, the undersigned recommendsthat the United Association of Journeymen and Apprentices of the Plumbing andPipe Fitting Industry of the United' States and Canada, Plumbers and Steam-fitters Union, Local 498, A. F. of L., and its officers, representatives, and agents,including Robert Hadaway, should :(1)Cease and desist from inducing and encouraging the employees of thePettus-Banister Company, the Thrasher Electric Company, or any other em-ployer, by picketing or related conduct, to engage in a strike or concerted re-fusal in the course of their employment to use, manufacture, process, transportor otherwise handle or work on any goods, articles, materials, or commodities,or to perform any services, where an object thereof is to force or require thePettus-Banister Company, or any employer or other person, to cease doing busi-ness with the Collins Heating and Plumbling Company.(2), Take the following affirmative action, which the undersigned finds willeffectuate the policies of the Act :(a)Post at the business office of the United Association of Journeymen andApprentices of the Plumbing and Pipe Fitting Industry of the United Statesand Canada, Plumbers and Steamfitters Union, Local 498, A. F. of L., in Gadsden,Alabama, and the office utilized by it in Anniston, Alabama, copies of the noticeattached to this Report.Copies of the notice, to be furnished by the RegionalDirector of the Tenth Region, as the agent of the Board, should be posted bythe Respondents, immediately upon their receipt, after being duly signed by anofficial representative of the Respondent Union and individually by RobertHadaway, as its agent, and should be maintained by them for sixty (60) con-secutive days thereafter, in conspicuous places, including all places where noticestomembers are customarily posted.Reasonable steps should be taken by theRespondents to insure that these notices are not altered, defaced, or covered byany other material ;(b)Send copies of the notice attached to this Report to the Anniston BuildingTrades Council and to each of its affiliated labor organizations.(c)File with the Regional Director of the Tenth Region, as the agent of theBoard, within twenty (20) days after the date of service of this IntermediateReport and Recommended Order, a report in writing setting forth in detail, themanner and form in which they have complied with the foregoing recommenda-tions.All parties are advised that upon the filing of this Intermediate Report andRecommended Order and the service of copies upon the parties-as provided inSection 203.45 of the Rules and Regulations of the National Labor RelationsBoard, Series 5, as amended, effective August 18, 1948-the Board will enter anorder transferring the case to itself, and will serve a copy of the order upon eachof the parties, setting forth the date of the transfer.If,within twenty (20) days after the date of service of this IntermediateReport and Recommended Order, the Respondents satisfy the Regional Director,as the agent of the Board, that they have complied, or will comply, with theforegoing recommendations, it is recommended that the National Labor Rela-tions Board issue an order, or take other appropriate action, to close the case oncompliance.Unless the Respondents satisfy the Regional Director, withintwenty (20) days after the date of service of this Intermediate Report and Rec-ommended Order that they have complied, or will comply, with the foregoingrecommendations, it is recommended that the National Labor Relations Boardissue an order requiring the Respondents to take such action. 524DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll parties are advised, however, that any party may, within twenty (20)days after the date of service of the order transferring the case to the Board,filewith the Board, Washington 25, D. C.-pursuant to Section 203.46 of theRules and Regulations-an original and six copies of a statement in writingsetting forth such exceptions to the Intermediate Report and RecommendedOrder or to any other part of the record or proceeding (including rulings uponallmotions or objections) as he relies upon, together with the original and sixcopies of a brief in support of the exceptions.Matters not included in the state-ment of exceptions may not thereafter be urged before the Board, or in anyfurther proceeding under the Act.Any party also may, within the same period,file an original and six copies of a brief in support of the Intermediate Report andRecommended Order. Immediately upon the filing of such a statement ofexceptions and supporting brief, or the filing of. a brief in support of the Inter-mediate Report and Recommended Order, the party filing any such documentshall serve a copy of it upon each of the other parties. Proof of service uponthe other parties shall be promptly made, as required by Section 203.85, with re-spect to all papers filed with the Board.Should any party desire permission to argue orally before the Board, a requestfor such permission must be made in writing to the Board within ten (10) daysafter the date of service of the order transferring the case to the Board.The parties are further advised that, in the event no statement of exceptionsis filed, as provided by the Rules and Regulations, and in the absence of com-pliance, all objections and exceptions to this Intermediate Report and Recom-mended Order shall be deemed to be waived for all purposes-as provided. inSection 203.48 of the Rules and Regulations-and the findings, conclusions, andrecommendations contained in it shall be adopted by the Board and become itsfindings, conclusions, and order.Dated at Washington, D. C., this 23rd day of March 1949.MAURICE M. MILLER,Trial Examiner.APPENDIXNOTICEPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and to effectuate the policies of the National Labor RelationsAct, as amended, we hereby give notice that :WE WILL NOT induce or encourage any employees of the PETTUS-BANISTERCOMPANY, the THRASHER ELECTRIC COMPANY, or any other employer, bypicketing or related conduct, to engage in a strike or concerted refusal inthe course of their employment, to use, maitufacture, process, transport, orotherwise handle or work on any goods, articles, materials, or commodities,or to perform any services, where an object thereof is to force or require UNITED A'SISOCIATION OF JOURNEYMEN AND APPRENTICES, ETC. 525the PET us-BANISTER COMPANY, or any employer or other person to ceasedoing business with the COLLINS HEATING AND PLUMBING COMPANY.UNITED ASSOCIATION OF JOURNEYMEN AND APPRENTICESOF THE PLUMBING AND PIPE FITTING INDUSTRY OFTHE UNITED STATES AND CANADA,PLUMBERS ANDSTEAMFITTERS UNION,LocAL 498, A.F. of L.Labor Organization.By ------------------------------------------------(Title of Officer)ROBERT HADAWAY,,Business Agent.Dated --------------------This notice mustremain posted for sixty (60) days from the dateof postingand must notbe altered, defaced, or covered by any other material.